Citation Nr: 0413889	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dysthymia.   
 
2.  Entitlement to a higher (compensable) rating for a right 
knee disability.   
 
3.  Entitlement to a higher (compensable) rating for 
residuals of a right great toe fracture.   
 
4.  Entitlement to a higher (compensable) rating for allergic 
rhinitis.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from March 1996 to October 
2000.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision which, 
in part, denied service connection for dysthymia.  The RO 
also granted service connection and noncompensable ratings 
for a right knee disability, residuals of a right knee 
fracture, and allergic rhinitis; and the veteran appeals for 
higher ratings for these conditions.  He failed to report for 
an RO hearing scheduled in February 2004.  

The present Board decision addresses the issue of service 
connection for dysthymia.  The issues of higher ratings for a 
right knee disability, residuals of a right great toe 
fracture, and allergic rhinitis are the subject of the remand 
at the end of the decision.  


FINDING OF FACT

The veteran's current psychiatric disorder, diagnosed as 
dysthymia, began during active service.  


CONCLUSION OF LAW

Dysthymia was incurred in service.  38 U.S.C.A. § 1110 (west 
2003); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active duty in the Army from March 1996 to 
October 2000.  The available service personnel records 
indicate that that he was discharged for a weight control 
failure.  

The veteran's service medical records indicate that on a 
medical history form at the time of a May 1994 examination, 
apparently for National Guard purposes, he checked that he 
had frequent trouble sleeping.  The reviewing examiner noted 
that he referred to occasional insomnia due to irregular 
daily schedules.  The objective May 1994 examination report 
included a notation that the psychiatric evaluation was 
normal.  

The veteran commenced active duty in March 1996.  A May 1996 
treatment entry noted he was seen at the mental health clinic 
at the Madigan Army Medical Center in Tacoma, Washington.  A 
July 1996 treatment entry indicated that he complained of 
nausea, vomiting, and drowsiness for one day.  He reported 
that he had stress from his job and complained of difficulty 
sleeping.  It was noted that he indicated that he had a 
decreased appetite, that he was moody, and that he had no 
memory problems.  The assessment was acute gastroenteritis 
and rule out depression.  An April 1997 entry noted that the 
veteran was seen at the mental health service at Camp Casey, 
Korea.  

An April 1998 consultation report noted that the veteran 
reported that he was drinking a six-pack a night, that he had 
a high tolerance, and that he possibly had withdrawal 
symptoms.  It was reported that he was screened and that his 
history of early age use, tolerance, and passing out 
indicated moderate alcohol abuse.  He was oriented times 
three, his mood was congruent, and his affect was depressed.  
His insight and judgment were noted to be fair and his 
thought process and content were intact.  There was no 
suicidal or homicidal ideation, and there was no psychosis.  
The assessment was as noted.  A May 1999 primary care manager 
report noted that based on a questionnaire, the veteran 
indicated the presence of depression.  A September 1999 adult 
preventive and chronic care flow sheet noted, as to chronic 
illnesses, that the veteran had depression.  On a medical 
history form for a March 2000 examination, the veteran 
checked, and then crossed out, that he suffered from 
depression or excessive worry.  He also checked that he did 
not suffer from nervous trouble.  The reviewing examiner 
noted that the veteran was treated for depression in Korea in 
1998.  The March 2000 objective examination report included a 
notation that the veteran's psychiatric evaluation was 
normal.  He was released from active duty in October 2000.

The veteran underwent a VA general medical examination in 
November 2001.  He reported that he was treated for 
depression in 1997.  The diagnoses did not refer to a 
psychiatric disorder.  

The veteran also underwent a VA psychiatric examination in 
November 2001.  He complained of irritability, depression, 
lack of control of his reactions in minor situations, and 
poor sleep.  He stated that he received group therapy in 
Korea.  He indicated that he was prescribed medication for 
depression during service, but that he did not remember its 
name.  He denied drinking alcohol heavily.  The examiner 
reviewed the veteran's medical history and noted that he was 
separated due to a weight control failure.  The examiner 
noted that the veteran reported that he was treated for 
depression in Korea in 1998 and 1999, but that there was no 
evidence in the record of such treatment.  The examiner 
indicated that the veteran's service medical records showed 
an evaluation for alcohol dependence/abuse and that a health 
record mentioned depression for a chronic illness.  It was 
noted that the veteran reported treatment at primary care 
clinics.  The examiner indicated that the veteran was alert 
and oriented times three.  Mood was slightly anxious, his 
affect was constricted, and his attention and concentration 
were fair.  His memory was good, and his speech was clear and 
coherent.  He was not hallucinating, he was not suicidal or 
homicidal, his insight and judgment were fair, and he 
exhibited good impulse control.  The diagnosis was dysthymia.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for service 
connection for dysthymia.  Identified relevant medical 
records have been obtained, and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran claims service connection for a psychiatric 
disorder, now diagnosed as dysthymia (meaning depression).  
He served on active duty from March 1996 to October 2000.  
His service medical records contain several direct and 
indirect references to his being depressed during active 
duty, even if there was no firm diagnosis at that time.  A 
November 2001 VA psychiatric examination, just over a year 
after separation from service, resulted in a diagnosis of 
dysthymia.  The veteran has given a credible account of 
continuity of symptomatology of depression since service.  

Based on all the evidence, the Board finds a reasonable basis 
to trace the currently diagnosed dysthymic disorder to onset 
during active duty.  Dysthymia was incurred in service, and 
service connection is warranted.  The benefit-of-the-doubt 
rule has been applied in making this decision.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for dysthymia is granted.  


REMAND

The other issues on appeal are entitlement to higher 
(compensable) ratings for a right knee disability, residuals 
of a right great toe fracture, and for allergic rhinitis.  In 
his initial claim, the veteran reported that he received 
treatment for his right knee disorder at a VA facility in 
Puerto Rico.  He also reported that he was treated at VA 
hospitals since he was injured.  

Additionally, the veteran was last afforded a VA orthopedic 
examination in November 2001.  The examiner noted that that 
there were no visits to the emergency room or to physicians 
due to his right toe condition.  It was reported that the 
veteran was seen in an emergency room in November 2000 due to 
right knee pain.  The examiner also stated that he was 
treated at primary care clinics in May 2001, due to 
discomfort in the knees and in August 2001, for right knee 
pain with medication provided at that time.  The examiner 
related a diagnosis of status post right knee arthroscopic 
surgery with chondroplasty.  The Board observes that there is 
no indication that the VA treatment records, noted above, 
have ever been requested.  The Board must remand the case to 
obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
Bell v. Derwinski, 2 Vet.App. (1992).  

Further, the Board notes that the veteran was last afforded a 
VA general medical examination in November 2001.  The 
diagnoses included status post right arthroscopy and 
arthrostomy, status post injury; status post right big toe 
fracture; and chronic rhinosinusitis.  A November 2001 VA 
nose, sinus, larynx, and pharynx examination report related 
diagnoses of chronic allergic rhinitis, suspected, and 
hypertrophic tonsils with possible chronic tonsillitis.  
Given the time that has elapsed since the last VA 
examinations (about two and one-half years), the Board 
believes that current VA examinations are warranted.  Id.  

Accordingly, these issues are remanded for the following.  

1.  The RO should obtain copies of all VA 
medical treatment records since October 
2000, concerning the veteran's right knee 
problems, right great toe problem, and 
allergic rhinitis.  

2.  The RO should also ask the veteran to 
identify any other sources of post-service 
treatment for his right knee problems, 
right great toe problem, and allergic 
rhinitis.  The RO should then obtain 
copies of the related medical records 
which are not already on file.  

3.  The RO should then have the veteran 
undergo a VA examination to determine the 
severity of his right knee disability and 
residuals of a right great toe fracture.  
The claims folder should be provided to 
and reviewed by the examiner.  All signs 
and symptoms of the right knee and right 
toe disabilities should be described in 
detail, including range of motion in 
degrees, objective evidence of pain on 
motion, and the presence and degree of any 
instability (right knee), etc.  

4.  The RO should also have the veteran 
undergo a VA examination to determine the 
severity of his allergic rhinitis.  The 
claims folder should be provided to and 
reviewed by the examiner.  All findings 
necessary for rating the condition should 
be reported.  

5.  Thereafter, the RO should review the 
claims for higher (compensable) ratings 
for a right knee disability, residuals of 
a right great toe fracture, and allergic 
rhinitis.  If the claims are denied, the 
RO should issue a supplemental statement 
of the case to the veteran and he should 
be given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



